Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/939,890 filed on July 27, 2020. 
Claim 1 is pending;
Claim 1 is rejected.
Priority
Applicant claims for priority under 35 U.S.C. 120 to U.S. non-provisional application No. 16/505,038 filed on July 8, 2019, which claims priority to provisional application No. 62/742,747 filed on October 8, 2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider et al. (U.S. 2016/0335544) in view of Bailor et al. (US 2015/0310195).
Regarding claim 1, Bretschneider disclosed a computing system accessible over a network, comprising: 
Bretschneider, [0024] disclosed that “The model generation tool may include a non-transitory computer-readable storage medium that includes the program instructions executable by one or more processor to perform the method for generating the knowledge data model”), the computer program instructions configured, with respect to each of the one or more subscribers, to: 
receive a data set from data sources (Bretschneider, [0014, 0067, 0068] disclosed that unstructured text data can be received from text-based documents);
initialize a data model conforming to a schema model (Bretschneider, [0076] disclosed that “The preprocessing act performs the transformation of the semantic data model (SDM) (e.g., represented using Semantic Web technologies) into the executable language of the underlying pipeline.” Bretschneider’s semantic data model may anticipates the schema model in the claim); 
store the data model and the data set within a knowledge graph (Bretschneider, [0018, 0066], “the generated knowledge data model is output as a knowledge data model graph and/or is stored in a database”); 
as changes in the one or more cloud computing infrastructures occur, dynamically update the data model and knowledge graph responsive to the changes (Bretschneider, [0067] disclosed that the invention is about “a mechanism for seamlessly integrating the content of unstructured, text-based data sources into the LOD cloud is provided.  This seamless integration of the unstructured text-based data sources is performed automatically.  The extracted semantic annotation from unstructured texts is interlinked with the existing structured information in the LOD cloud;” In other words, the LOD cloud is a knowledge base and the semantic content extracted from the unstructured text-based data sources is used to update the knowledge in the LOD cloud.) and 
responsive to one or more queries, selectively retrieve information from the knowledge graph (Bretschneider, [0059] disclosed that “information from the different ontologies is available in one cluster and may be easily queried”; said disclosure implies that the system can retrieve information in response to queries). 
Bretschneider did not explicitly disclose that the data is
a subscriber-specific data set from each of one or more cloud computing infrastructures, wherein each of the cloud computing infrastructures has cloud-specific service types or action types, the cloud-specific service types or action types conforming to a unified classification model common to all of the cloud computing infrastructures.
However, Bailor disclosed a method of rapidly detect and prevent cyber-attacks using a identity analytics and intelligence engine that builds a knowledge base using log files from one or more sources in the cloud (Bailor, Abstract, Fig. 7 and [0092]).
In particular, Bailor disclosed  that the received data is a subscriber-specific data set from each of one or more cloud computing infrastructures (Bailor, [0023], “receives event information related to at least one of actions and inactions of the subscriber and catalogs the event information;”), , wherein each of the cloud computing infrastructures has cloud-specific service types or action types (Bailor, [0023], “receives event information related to at least one of actions and inactions of the subscriber and catalogs the event information”), the cloud-specific service types or action types conforming to a unified classification model common to all of the cloud computing infrastructures (Bailor, [0023], “Aspects of the trust framework above include wherein the identity and intelligence engine further creates a set of distributed graph databases that represent the canonical data model”).
One of ordinary skill in the art would have been motivated to combine Bretschneider and Bailor because both references disclosed using semantic models to process data collected from the cloud (Bretschneider, Abstract, [0002] and [0019], Bailor, Abstract).  Therefore it would have been obvious for one to apply Bretschneider’s method to the subscriber data in Bailor’s system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
2/1/2022